DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smoot on 02/16/2022.

The application has been amended as follows: 
In the claims:
1. 	(Currently Amended)	An access control method performed by a server, the access control method comprising:

wherein the first information is pre-stored in the target device,
wherein the first information includes at least one of identifier of a first user and identifier of a first user terminal for the first user,
receiving a second information related to a second user terminal for a second user;
wherein the second information includes location information used for determining the location of the second user terminal and at least one of identifier of the second user and identifier of the second user terminal, and
determining the first user terminal is matched to the second user terminal when the at least one of the identifier of the first user and the identifier of the first user terminal corresponds to the at least one of the identifier of the second user and the identifier of the second user terminal;
determining the location of the second user terminal based on the location information included in the second information;
wherein the location of the second user terminal is determined such that it is established whether the second user terminal is located inside the target area or the second user terminal is located outside of the target area,
determining the location of the first user terminal as the location of the second user terminal when the first user terminal is matched to the second user terminal; and
transmitting a message for allowing the use of the target device to the target device when it is determined that the location of the first user terminal is inside the target area;
wherein the location information indicates whether a first target door located in the target area for entering the target area is opened; and
wherein the first target door is opened by a request from the second user terminal and authentication by the server when the second user terminal is located in the outside of the target area.

2. 	(Previously presented) The access control method of claim 1, the receiving a second information comprising receiving the second information from the second user terminal.

3. 	(Cancelled) 

4. 	(Currently Amended)	The access control method of claim 1, wherein the determining the location of the second user terminal based on the location information included in the second information comprising:
determining whether to open the[[a]] first target door located in the target area for entering the target area based on the second information.

5. 	(Previously presented) The access control method of claim 4, wherein the second information includes an authentication token.

6. 	(Previously presented) The access control method of claim 1, wherein the first information is provided from the first user terminal to the target device before the server receives the first information from the target device.

7. 	(Previously presented) The access control method of claim 1, further comprising:
transmitting a message for disallowing the use of the target device when it is determined that the location of the first user terminal is the outside the target area or the first user terminal is not matched to the second user terminal.



9. 	(Previously presented) The access control method of claim 8, wherein the first target door and the second target door are same.

10. 	(Previously presented) The access control method of claim 8, wherein the first target door is different than the second target door.

11. 	(Previously presented) The access control method claim 4,
wherein the second information includes an access status information, and
wherein the determining whether to open the first target door comprising:
determining that the first target door should be open when the second user has an authority for entering the first target door as a result of checking an authentication information in the authentication token and an access status for the first target door is valid as a result of checking the access status information.

12. 	(Currently Amended)	The access control method of claim [[3]]1, wherein the server is included in a door operating device to control opening the first target door.

13. 	(Previously presented) The access control method of claim 8, wherein the server is included in a door operating device to control opening the second target door.

14. 	(Previously presented) The access control method of claim 1, further comprising:
wherein the first information includes an authentication token,
determining whether the first user has an authority for using the target device as a result of checking the authentication token, and
wherein the message for allowing the use of the target device is transmitted to the target device when it is determined that the first user has the authority for using the target device.

15. 	(Currently Amended) A non-transitory recording medium, residing on the server, having a program recorded thereon for executing the method of claim 1.

16. 	(Currently Amended)	An apparatus, comprising:
a control unit configured to:
receive, a first information from a target device located in a target area;
wherein the first information is pre-stored in the target device,
wherein the first information includes at least one of identifier of a first user and identifier of a first user terminal for the first user,
receive, a second information related to a second user terminal for a second user;
wherein the second information includes location information used for determining the location of the second user terminal and at least one of identifier of the second user and identifier of the second user terminal, and
determine, the first user terminal is matched to the second user terminal when the at least one of the identifier of the first user and the identifier of the first user terminal corresponds to the at least one of the identifier of the second user and the identifier of the second user terminal;

wherein the location of the second user terminal is determined such that it is established whether the second user terminal is located inside the target area or the second user terminal is located outside of the target area,
determine, the location of the first user terminal as the location of the second user terminal when the first user terminal is matched to the second user terminal; and
transmit, a message for allowing the use of the target device to the target device when it is determined that the location of the first user terminal is inside the target area,
wherein the location information indicates whether a first target door located in the target area for entering the target area is opened; and
wherein the first target door is opened by a request from the second user terminal and authentication by the apparatus when the second user terminal is located in the outside of the target area. 

[End of amendment]

Reasons for Allowance
Claims 1, 2, 4-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Hanson teaches an access control method performed by a server, the access control method comprising: 
receiving a first information from a target device located in a target area (first information received by a lock device; see e.g. FIG. 5); 

In another prior art disclosed by Cordiner, an unlocking request including a unique identifier of the electronic locking device and personal identification information of a mobile communications device  requesting to open the electronic locking device, wherein the server then determines, based on predefined parameters, whether the mobile communications device is permitted to open the electronic locking device (see e.g. abstract), wherein the location of the mobile  device can be received as well (see e.g. para. [0011]).
However, the prior art do not teach, “the location of the second user terminal is determined such that it is established whether the second user terminal is inside the target area or the second user terminal is outside of the target area, determining the location of the first user terminal as the location of the second user terminal when the first user terminal is matched to the second user terminal; and transmitting a message for allowing the use of the target device to the target device when it is determined that the location of the first user terminal is inside the target area; wherein the location information indicates whether a first target door located in the target area for entering the target area is opened; and wherein the first target door is opened by a request from the second user terminal and authentication by the server when the second user terminal is located in the outside of the target area.”
Similarly, claims 2, 4-16 are allowed for the same reasons as cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688